Citation Nr: 1137165	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-37 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for a right knee strain, status-post ACL reconstruction/ partial medial meniscectomy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active service from December 1983 to December 1992, April 2004 to September 2006, and December 2006 until December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a July 2010 decision, the Board denied entitlement to a rating in excess of 10 percent for right knee strain, status post ACL reconstruction/ partial medial meniscectomy.  The decision also granted a separate 10 percent rating for mild instability of the right knee.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In February 2011, the Court granted a Joint Motion for Partial Remand and remanded the claim for an increased rating for right knee strain, status post ACL reconstruction/ partial medial meniscectomy, to the Board for compliance with instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At an April 2010 Board hearing, the Veteran testified that she was examined by a VA orthopedic surgeon in January 2010.  The Joint Remand noted that the Board's decision did not discuss the January 2010 examination and did not indicate that those treatment records were requested by the VA.  The Joint Remand found that a remand is necessary for the Board to request the records of the January 2010 examination.  

The Joint Remand noted that the most current VA examination was performed in April 2008 and directed the Board to address whether a new VA examination is necessary in light of the new medical treatment records.  The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In support of the claim, additional treatment records covering treatment in 2011 were received.  These records have not been reviewed by the originating agency.  In light of the time elapsed since the prior VA examination and the new treatment records, the Board finds that another VA examination is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including the report of the January 2010 orthopedic examination.   The treatment records should be associated with the claims file.  The Veteran should be informed of the status of all requests for records.

2.  Schedule the Veteran for a VA examination to assess the current severity of her right knee disability.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.   

The examiner should provide complete range of motion findings for the right knee and x-ray studies of the knee.  The examiner should indicate whether ankylosis of the  knee is present.  The VA examiner should also indicate whether the Veteran's right knee disability is manifested by weakened movement, excess fatigability, incoordination or pain.  Such determinations should be expressed in terms of degree of additional range-of- motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  Following the completion of the requested development, the claim on appeal should be readjudicated, with consideration of all the evidence added to the claims folder.  If the claim remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


